

Exhibit 10.4


Execution Copy


FIRST AMENDMENT TO INTERCREDITOR AGREEMENT


THIS FIRST AMENDMENT TO INTERCREDITOR AGREEMENT (this “Amendment”), dated as of
May 6, 2019, is entered into by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, lender under the ABL Credit Agreement (such term and each other
capitalized term used but not defined herein having the meaning given to it in
the Intercreditor Agreement, as defined below), together with its successors and
assigns (the “ABL Agent”) and TCW ASSET MANAGEMENT COMPANY LLC, in its capacity
as collateral agent under the Term Credit Agreement, together with its
successors and assigns in such capacity (the “Term Agent” and together with the
ABL Agent, the “Agents”).
W I T N E S S E T H
WHEREAS, the ABL Agent and Term Agent are party to that certain Intercreditor
Agreement dated as of November 30, 2018 (as amended, restated or otherwise
modified, the “Intercreditor Agreement”);
WHEREAS, as of the date hereof, the ABL Agent and the Borrowers are entering
into a First Amendment to Fourth Amended and Restated Credit and Security
Agreement (the “ABL Amendment”), which ABL Amendment, among other things, amends
the definition of “Borrowing Base” appearing therein;
WHEREAS, in connection with the ABL Amendment, the ABL Agent and the Term Agent
with to amend the Intercreditor Agreement as set forth herein; and
WHEREAS, upon the terms and conditions set forth herein, the ABL Agent and Term
Agent are willing to make certain amendments to the Intercreditor Agreement.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1.Amendments to Intercreditor Agreement. Effective upon the satisfaction of the
conditions precedent set forth in Section 3 hereof, and subject to the terms and
conditions set forth herein, the Intercreditor Agreement is hereby amended as
follows:
(a)Section 1.2 of the Intercreditor Agreement is hereby amended by amending and
restating the definition of “Borrowing Base” as follows:
“Borrowing Base” shall have the meaning given such term in the ABL Credit
Agreement (as in effect on the First Amendment Effective Date (and without
giving effect to any changes to the applicable percentages of, or the
eligibility criteria with respect to, “Eligible Accounts”, “Eligible Equipment”
or “Eligible Inventory” (and as each term used therein is defined) in the ABL
Credit Agreement as in effect on First Amendment Effective Date)), in each case,
whether or not then in effect)), measured after giving effect to any and all
Reserves maintained by ABL Agent on the date of determination.
(b)Section 1.2 of the Intercreditor Agreement is hereby amended by adding the
following defined term in appropriate alphabetical order:




LEGAL_US_E # 141533550.2

--------------------------------------------------------------------------------




“First Amendment Effective Date” shall mean the “First Amendment Effective Date”
as defined in the First Amendment to Fourth Amended and Restated Credit and
Security Agreement among ABL Agent and the Borrowers dated as of May 6, 2019.
2.Representations and Warranties of Agents. Each Agent, severally (not jointly)
as to itself, hereby represents and warrants to each other Agent that as of the
date hereof it is duly authorized to execute this Amendment.
3.Conditions Precedent to Amendment. This Amendment shall become effective upon
the later of the execution hereof by each of the Agents and the First Amendment
Effective Date.
4.Miscellaneous.
(a)Effect of Amendment. The execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any right, power or remedy of any
Agent under the Intercreditor Agreement, or constitute a waiver of any provision
of the Intercreditor Agreement.
(b)Counterparts. This Amendment may be executed in multiple counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Delivery of an executed counterpart of a signature
page of this Amendment by facsimile or other similar method of electronic
transmission shall be as effective as delivery of a manually executed
counterpart of this Amendment.
(c)Severability. In the event that any provision of this Amendment is deemed to
be invalid, illegal or unenforceable by reason of the operation of any law or by
reason of the interpretation placed thereon by any court or governmental
authority, the validity, legality and enforceability of the remaining provisions
of this Amendment shall not in any way be affected or impaired thereby, and the
affected provision shall be modified to the minimum extent permitted by law so
as most fully to achieve the intention of this Amendment.
(d)Captions. Section captions used in this Amendment are for convenience only,
and shall not affect the construction of this Amendment.
(e)Entire Agreement. This Amendment embodies the entire agreement and
understanding among the parties hereto and supersedes all prior or
contemporaneous agreements and understandings of such Persons, verbal or
written, relating to the subject matter hereof.
(f)References. Any reference to the Intercreditor Agreement contained in any
notice, request, certificate, or other document executed concurrently with or
after the execution and delivery of this Amendment shall be deemed to include
this Amendment unless the context shall otherwise require. Reference in any of
this Amendment, the ABL Credit Loan Agreement, the Term Credit Agreement or any
other ABL Document or Term Document to the Intercreditor Agreement shall be a
reference to the Intercreditor Agreement as amended hereby and as further
amended, modified, restated, supplemented or extended from time to time.
(g)Reaffirmation; Continued Effectiveness. Each Agent acknowledges and reaffirms
that notwithstanding this Amendment or any other matter the Intercreditor
Agreement, as amended hereby, shall remain in full force and effect.


2


LEGAL_US_E # 141533550.2

--------------------------------------------------------------------------------




5.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES.
[Signature pages follow.]




3


LEGAL_US_E # 141533550.2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.


WELLS FARGO BANK, NATIONAL
ASSOCIATION, as ABL Agent
By:    /s/ Amber Vestal                    
Name:    Amber Vestal                
Title:    Vice President                










[SIGNATURE PAGE TO FIRST AMENDMENT TO INTERCREDITOR]

--------------------------------------------------------------------------------






TCW ASSET MANAGEMENT
COMPANY LLC, as Term Agent






By:    /s/ Suzanne Grosso                
Name:    Suzanne Grosso                
Title:    Managing Director            








[SIGNATURE PAGE TO FIRST AMENDMENT TO INTERCREDITOR]